Exhibit 10.19

REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (this “Agreement”) is made as of
November 20, 2006 by Unify Corporation, a Delaware corporation (the “Company”),
for the benefit of the Holders (as such term is hereinafter defined).  The
Company hereby confirms that the rights granted under this Agreement constitute
a material inducement to the Holders to enter into the Loan Agreement, make
Loans from time to time thereunder, and/or acquire or hold Conversion Shares
and/or Warrant Shares (as such terms are hereinafter defined).  Each Holder, by
its participation or request to participate in any Registration effected
pursuant to this Agreement, shall be deemed to have confirmed such Holder’s
agreement to comply with the applicable provisions of this Agreement.

          NOW, THEREFORE, the Company hereby agrees, in favor of the Holders, as
follows:

          1.        Definitions.  In addition to those terms defined elsewhere
in this Agreement, the following terms shall have the following meanings
wherever used in this Agreement:

                    “Act” shall mean the Securities Act of 1933, as amended, and
any successor statute from time to time.

                    “Affiliate” shall mean, with respect to any person, any
other person controlling, controlled by or under common control with the first
person. 

                    “Board” shall mean the Board of Directors of the Company.

                    “Common Stock” shall mean the authorized common stock of the
Company.

                    “Company” shall mean Unify Corporation, and shall include
any successor thereto.

                    “Conversion Shares” shall mean the Common Stock and/or other
securities issued and/or issuable from time to time upon conversion of the Term
Notes (in whole or in part), and any additional or other Shares issued in
respect of any of the foregoing Shares by reason of any stock split, stock
dividend, merger, share exchange, recapitalization or other such event.

                    “Costs and Expenses” shall mean all of the costs and
expenses relating to any subject Registration Statement, including but not
limited to registration, filing and qualification fees, blue sky expenses, costs
of listing any Shares on any exchange or other trading media, and printing
expenses, fees and disbursements of counsel and accountants to the Company, and
reasonable fees and disbursements of a single counsel to the Holders (up to a
maximum of $10,000 for each Registration Statement filed hereunder); provided,
however, that underwriting discounts and commissions attributable solely to the
securities registered for the benefit of Holders, fees and disbursements of any
additional counsel to Holders, and all other expenses attributable solely to
Holders shall be borne by each subject Holder.




                    “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and any successor statute from time to time.

                    “Holders” shall mean, collectively, all Persons holding
Registrable Shares from time to time.

                    “Loan Agreement” shall mean the Revolving Credit and Term
Note Agreement dated as of November __, 2006, by and between ComVest Capital LLC
and the Company, as the same may be amended, modified, supplemented and/or
restated from time to time in accordance with the provisions thereof.

                    “Loans” shall mean the loans extended to the Company from
time to time under and pursuant to the Loan Agreement.

                    “Person” shall mean any individual, corporation,
partnership, limited partnership, limited liability company, trust, or other
entity of any kind ,and any government or department or agency thereof.

                    “Registrable Shares” shall mean all Shares, excluding any
Shares which may then be sold by the Holder thereof pursuant to Rule 144(k)
promulgated under the Act.

                    “Registration” shall mean any registration of Common Stock
pursuant to a registration statement filed by the Company with the SEC in
respect of any class of Common Stock, other than a registration statement in
respect of employee stock options or other employee benefit plans or in respect
of any merger, consolidation, acquisition or like combination, whether on Form
S-4, Form S-8 or any equivalent form of registration then in effect.

                    “Registration Period” shall mean, with respect to a
Registration Statement, the period of time from the effective date of such
Registration Statement until such date as is the earlier of (a) the date on
which all of the Registrable Securities covered by such Registration Statement
shall have been sold to the public, or (b) the date on which the Conversion
Shares and the Warrant Shares issued or issuable upon cashless exercise of the
Warrant in accordance with Section 1.3 of the Warrant (in the opinion of counsel
to the Company evidenced by a written opinion issued to the Holders in form
reasonably acceptable to the Holders) may be immediately sold without
restriction (including, without limitation, as to volume restrictions) by each
Holder thereof without registration under the Act.

                    “Registration Statement” shall mean any registration
statement filed or to be filed by the Company in respect of any Registration.

                    “SEC” shall mean the United States Securities and Exchange
Commission, or any successor agency or agencies performing the functions
thereof.

                    “Shares” shall mean (a) the Conversion Shares issued and/or
issuable from time to time, (b) the Warrant Shares issued and/or issuable from
time to time, and (c) any additional or other shares of common stock of the
Company issued in respect of any of the foregoing Shares by reason of any stock
split, stock dividend, merger, share exchange, recapitalization or other such
event.

2




                    “Term Notes” shall have the meaning ascribed thereto in the
Loan Agreement, and shall include any replacement promissory note(s) therefor.

                    “Warrants” shall mean the warrants to purchase Shares,
issued by the Company pursuant to the Loan Agreement, including any and all
warrants issued in replacement of the original such warrants.

                    “Warrant Shares” shall mean the Common Stock and/or other
securities issued and/or issuable from time to time upon exercise of any of the
Warrants, and any additional or other Shares issued in respect of any of the
foregoing Shares by reason of any stock split, stock dividend, merger, share
exchange, recapitalization or other such event.

          2.       Shelf Registration.

                    (a)          The Company shall prepare and file with the SEC
(i) not later than seventy-five (75) days after the date of this Agreement, a
Registration Statement or Registration Statements (as necessary) on a form that
is appropriate under the Act (and, if available, pursuant to Rule 415
promulgated under the Act), covering the resale of all of the Registrable
Securities, in an amount sufficient to cover the resale of all Warrant Shares
and additional shares of Common Stock issuable pursuant to the anti-dilution
provisions of the Warrants, and (ii) as soon as practicable (but in any event
not later than seventy-five (75) days) after the Company obtains stockholder
approval to increase its authorized Common Stock (as contemplated in Section
5.13 of the Loan Agreement) to permit the conversion of the Term Notes, a
Registration Statement or Registration Statements, or amend the Registration
Statement or Registration Statements referred to in clause (i) above, on a form
that is appropriate under the Act (and, if available, pursuant to Rule 415
promulgated under the Act) covering the resale of all of the Conversion Shares,
in an amount sufficient to cover the resale of all Conversion Shares and
additional shares of Common Stock issuable pursuant to the anti-dilution
provisions of the Term Notes.

                    (b)          The Company shall use its best efforts to cause
the Registration Statement(s) required by this Section 2 to be declared
effective under the Act as promptly as possible after the filing thereof, but in
any event not later than one hundred eighty (180) days after (i) the date of
this Agreement, in the case of the Registration Statement(s) under Section
2(a)(i) above, and (ii) the date of the authorization of the increase in the
authorized Common Stock, in the case of the Registration Statement(s) under
Section 2(a)(ii) above.

                    (c)          If (i) any Registration Statement required by
this Section 2 is not declared effective within one hundred five (105) days
after the last date for filing under Section 2(a) above, or (ii) the
Registration Statement required by this Section 2 shall cease to be available
for use by the Holders as selling stockholders (A) as provided under Section
2(f) hereof where such unavailability continues for a period in excess of five
(5) days beyond the allowed time period, or (B) for any other reason including,
without limitation, by reason of a stop order, a material misstatement or
omission in such Registration Statement or the information contained in such
Registration Statement having become outdated and continues to be unavailable
for a period in excess of thirty (30) days (which need not be consecutive days)
in any twelve (12) month period, and no Holder is in material breach of its
obligations under this Agreement, then the Company shall pay to the Holders,
ratably in proportion to the number of Registrable Shares held by the

3




respective Holders, a cash fee equal to the product of $1,000 multiplied by the
number of calendar days during which any of the events described in clauses (i)
or (ii) above occurs and is continuing (the “Blackout Period”); provided,
however, that the aggregate such fees payable under this Section 2(c) shall not
exceed $500,000.  Each such payment shall be due within five (5) days after the
end of each 30-day period of the Blackout Period until the termination of the
Blackout Period and within five (5) days after such termination.  The Blackout
Period shall terminate upon the effectiveness of the Registration Statement in
the case of clause (i) above and upon notice from the Company that the
Registration Statement is again available in the case of clause (ii) above.  The
foregoing notwithstanding, in the event that the Company is unable to register
the Registrable Shares within the time periods described above solely as a
result of changes in the law or SEC regulations (including Rule 415), the
Holders shall in good faith discuss with the Company, for a reasonable period of
time, any proposal(s) which the Company promptly puts forward for the
restructuring of the Term Notes and/or the Warrants (as applicable) in order to
permit such registration while preserving the intended economic benefits of the
Term Notes and the Warrants; provided, however, that (x) any such proposed
restructuring, and any waiver or deferral of the aforedescribed fees, shall be
in the Holders’ sole and absolute discretion, and (y) in the absence of express
written agreement by the Holders to any such restructuring, waiver and/or
deferral, the fees payable under this Section 2(c) shall remain payable in
accordance herewith.

                    (d)          The Company shall use its best efforts to keep
each Registration Statement under this Section 2 effective at all times during
the applicable Registration Period.

                    (e)          If any offering pursuant to a Registration
Statement pursuant to this Section 2 involves an underwritten offering (which
may only be with the consent of the Company, which shall not be unreasonably
withheld or delayed), the Holders (acting by a majority in interest) shall have
the right to select legal counsel and an investment banker or bankers and
manager or managers to administer to the offering, which investment banker or
bankers or manager or managers shall be reasonably satisfactory to the Company.

                    (f)          If the Registrable Securities are registered
for resale under an effective Registration Statement, the Holders shall cease
any distribution of such Shares under such Registration Statement:

                                  (i)          for a period of up to six (6)
months if (A) such distribution would require the public disclosure of material
non-public information concerning any transaction or negotiations involving the
Company or any of its Affiliates that, in the reasonable judgment of the
Company’s Board of Directors, would materially interfere with such transaction
or negotiations, or (B) such distribution would otherwise require premature
disclosure of information that, in the reasonable judgment of the Company’s
Board of Directors, would adversely affect or otherwise be detrimental to the
Company; provided that the Company shall not invoke this clause (i) more than
twice in any twelve (12) month period or for more than an aggregate of six (6)
months in any such twelve (12) month period;

                                  (ii)         not more than once in any twelve
(12) month period, for up to 30 days, upon the request of the Company if the
Company proposes to file a Registration Statement under the Act for the offering
and sale of securities for its own account in an underwritten

4




offering and the managing underwriter therefor shall advise the Company in
writing that in its opinion the continued distribution of the Registrable
Securities would adversely affect the offering of the securities proposed to be
registered for the account of the Company; and

                                  (iii)        for a period of up to sixty (60)
days after the filing of the Company’s annual report on Form 10-K or Form 10-KSB
or other event that requires the filing of a post-effective amendment to any
Registration Statement hereunder, so long as the Company has filed and is during
such period actively pursuing effectiveness of such post-effective amendment
with the staff of the SEC.

The Company shall promptly notify the Holders in writing at such time as (x)
such transactions or negotiations have been otherwise publicly disclosed or
terminated, or (y) such non-public information has been publicly disclosed or
counsel to the Company has determined that such disclosure is not required due
to subsequent events.

                    (g)          The Company shall (i) permit the Holders’
counsel to review (A) such Registration Statement, and all amendments and
supplements thereto, in each case to the extent of any information with respect
to the Holders, their and their Affiliates’ beneficial ownership of securities
of the Company, and their intended method of disposition of Registrable
Securities, and (B) all requests for acceleration or effectiveness thereof and
any correspondence between the Company and the SEC relating to the Registration
Statement (collectively, the “Registration Documents”), for a reasonable period
of time prior to their filing with the SEC, (ii) not file (or send) any
Registration Documents in a form to which such counsel reasonably objects, and
(iii) not request acceleration of such Registration Statement without prior
notice to such counsel.  The sections of such Registration Statement covering
information with respect to the Holders, their and their Affiliates’ beneficial
ownership of securities of the Company, and their intended method of disposition
of Registrable Securities shall conform to the information provided to the
Company by the Holders. 

                    (h)          The Registration Statement pursuant to this
Section 2 shall not include any securities other than Registrable Shares.

                    (i)          The Company shall bear all of the Costs and
Expenses of the Registration pursuant to this Section 2.

          3.       Piggyback Registration.  In the event that the Company shall
propose a Registration at any time when a Registration Statement is not
effective pursuant to Section 2 above, then the Company shall give to each
Holder written notice (the “Registration Notice”) of such proposed Registration
(which notice shall include a statement of the proposed filing date thereof, the
underwriters and/or managing underwriters of the subject offering, and any other
known material information relating to the proposed Registration) not less than
twenty (20) or more than sixty (60) days prior to the filing of the subject
Registration Statement, and shall, subject to the limitations provided in this
Section 3, include in such Registration Statement all or a portion of the
Registrable Shares owned by and/or issuable to each Holder, as and to the extent
that such Holder may request same to be so included by means of written notice
given to the Company within ten (10) days after the Company’s giving of the
Registration Notice.  Each Holder shall be permitted to withdraw all or any part
of its Registrable Shares from a

5




Registration Statement by written notice to the Company given at any time prior
to the effective date of the Registration Statement.  The Company shall bear all
of the Costs and Expenses of any Registration described in this Section 3;
provided, however, that each Holder shall pay, pro rata based upon the number of
its Registrable Shares included therein, the underwriters’ discounts,
commissions and compensation attributable solely to the inclusion of such
Registrable Shares in the overall public offering. Notwithstanding anything to
the contrary contained herein, the Company’s obligation to include a Holder’s
Registrable Shares in any such Registration Statement shall be subject, at the
option of the Company, to the following further conditions:

                    (a)          The distribution for the account of such Holder
shall be underwritten by the same underwriters (if any) who are underwriting the
distribution of the securities for the account of the Company and/or any other
persons whose securities are covered by such Registration Statement, and shall
be made at the same underwriter discount or commission applicable to the
distribution of the securities for the account of the Company and/or any other
persons whose securities are covered by such Registration Statement; and such
Holder shall enter into an agreement with such underwriters containing customary
indemnification and other provisions;

                    (b)          If at any time after giving the Registration
Notice, and prior to the effective date of the Registration Statement filed in
connection with such Registration Notice, the Company shall determine for any
reason not to proceed with the subject Registration, the Company may, at its
election, give written notice of such determination to the Holders and,
thereupon, shall be relieved of its obligation to register any of the Holders’
Registrable Shares in connection with such Registration;

                    (c)          In connection with an underwritten public
offering pursuant to a Registration Statement under this Section 3, if and only
if the managing underwriter(s) thereof shall advise the Company in writing that,
due to adverse market conditions or the potential adverse impact on the offering
to be made for the account of the Company, the securities to be included in such
Registration will not include all of the Registrable Shares requested to be so
included by the Holders, then the Company will promptly furnish each such Holder
with a copy of such written statement and may require, by written notice to each
such Holder accompanying such written statement, that the distribution of all or
a specified portion of such Registrable Shares be excluded from such
distribution (with any such “cutback” to be allocated among the subject Holders
(and, if applicable, any other holders of Common Stock to be included in such
Registration) in proportion to the relative number of shares of Common Stock
requested by such Persons to be included in such Registration); and

                    (d)          The Company shall not be obligated to effect
any registration of Shares incidental to the registration of any of its
securities in connection with mergers, acquisitions, exchange offers, dividend
reinvestment plans or stock option or other employee benefit plans.

          4.       Registration Procedures.  In the case of each Registration
effected by the Company in which Registrable Shares are to be sold for the
account of any Holder, the Company, at its sole cost and expense (exclusive of
items excluded in the proviso to the definition of “Costs and Expenses” above),
will use its best efforts to:

6




                    (a)          prepare and file with the SEC such amendments
and supplements to such Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Registration Statement, until the completion of the distribution of the
Registrable Shares included therein, as may be required by the applicable rules
and regulations of the SEC and the instructions applicable to the form of such
Registration Statement, and furnish to the Holders of the Registrable Shares
covered thereby copies of any such supplement or amendment not less than three
Business Days prior to the date first used and/or filed with the SEC; and comply
with the provisions of the Act with respect to the disposition of all the Shares
to be included in such Registration Statement;

                    (b)          provide (i) the Holders of the Registrable
Shares to be included in such Registration Statement, (ii) the underwriters
(which term, for purposes of this Agreement, shall include a person deemed to be
an underwriter within the meaning of Section 2(11) of the Act, if any, thereof,
(iii) the sales or placement agent, if any, therefor, (iv) one counsel for such
underwriters or agent, and (v) not more than one counsel for all the Holders of
such Registrable Shares, the reasonable opportunity review such Registration
Statement, each prospectus included therein or filed with the SEC, and each
amendment or supplement thereto, in each case to the extent of any disclosures
regarding the Holders, their and their Affiliates’ beneficial ownership of
securities of the Company, and their intended method of disposition of the
Registrable Shares included in such Registration Statement (or any amendment to
any such information previously included in such Registration Statement
(including any amendment or supplement thereto) or any prospectus included
therein);

                    (c)          for a reasonable period prior to the filing of
such Registration Statement, and not more than once in any calendar quarter
throughout the period specified above, make available for inspection by the
Persons referred to in Section 4(b) above such financial and other information
and books and records of the Company, and cause the officers, directors,
employees, counsel and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary, in the judgment
of the respective counsel referred to in such Section 4(b), to conduct a
reasonable investigation within the meaning of the Act; provided, however, that
each such party shall be required to maintain in confidence and not disclose to
any other person or entity any information or records reasonably designated by
the Company in writing as being confidential, until such time as and to the
extent that (i) such information becomes a matter of public record or generally
available to the public (whether by virtue of its inclusion in such Registration
Statement or otherwise, other than by reason of a breach hereof), (ii) such
party shall be required to disclose such information pursuant to the subpoena or
order of any court or other governmental agency or body having jurisdiction over
the matter, or (iii) such information is required to be set forth in such
Registration Statement or the prospectus included therein or in an amendment to
such Registration Statement or an amendment or supplement to such prospectus in
order that such Registration Statement, prospectus, amendment or supplement, as
the case may be, does not include an untrue statement of a material fact or omit
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; and further provided, that the
Company need not make such information available, nor need it cause any officer,
director or employee to respond to such inquiry, unless each such Holder of
Registrable Shares to be included in a Registration Statement hereunder, upon
the Company’s request, executes and delivers to the Company a specific
undertaking to substantially the same effect contained in the preceding proviso;

7




                    (d)          promptly notify in writing the Holders of
Registrable Shares to be included in a Registration Statement hereunder, the
sales or placement agent, if any, therefor and the managing underwriter of the
securities being sold, (i) when such Registration Statement or the prospectus
included therein or any prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to such registration statement or
any post-effective amendment, when the same has become effective, (ii) of any
comments by the SEC and by the blue sky or securities commission or regulator of
any state with respect thereto or any request by the SEC for amendments or
supplements to such Registration Statement or the prospectus or for additional
information, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for that purpose, (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any Shares
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose, or (v) if it shall be the case, at any time when a prospectus
is required to be delivered under the Act, that such Registration Statement,
prospectus, or any document incorporated by reference in any of the foregoing
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

                    (e)          obtain the withdrawal of any order suspending
the effectiveness of such Registration Statement or any post-effective amendment
thereto at the earliest practicable date;

                    (f)          if requested by any managing underwriter or
underwriter, any placement or sales agent or any Holder of Registrable Shares to
be included in a Registration Statement, promptly incorporate in a prospectus,
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the SEC and as such managing
underwriter or underwriters, such agent or such Holder may reasonably specify
should be included therein relating to the terms of the sale of the Registrable
Shares included thereunder, including, without limitation, information with
respect to the number of Registrable Shares being sold by such Holder or agent
or to such underwriters, the name and description of such Holder, the offering
price of such Registrable Shares and any discount, commission or other
compensation payable in respect thereof, the purchase price being paid therefor
by such underwriters and with respect to any other terms of the offering of the
Registrable Shares to be sold in such offering; and make all required filings of
such prospectus, prospectus supplement or post-effective amendment promptly
after notification of the matters to be incorporated in such prospectus,
prospectus supplement or post-effective amendment;

                    (g)          furnish to each Holder of Registrable Shares to
be included in such Registration Statement hereunder, each placement or sales
agent, if any, therefor, each underwriter, if any, thereof and the counsel
referred to in Section 4(b) an executed copy of such Registration Statement,
each such amendment and supplement thereto (in each case excluding all exhibits
and documents incorporated by reference) and such number of copies of the
Registration Statement (excluding exhibits thereto and documents incorporated by
reference therein unless specifically so requested by such Holder, agent or
underwriter, as the case may be) and the prospectus included in such
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity with the requirements of the Act, as such Holder,
agent, if any, and underwriter, if any, may reasonably request in order to
facilitate the disposition of the Shares owned by such Holder, sold by such
agent or underwritten by such underwriter and to

8




permit such Holder, agent and underwriter to satisfy the prospectus delivery
requirements of the Act; and the Company hereby consents to the use of such
prospectus and any amendment or supplement thereto by each such Holder and by
any such agent and underwriter, in each case in the form most recently provided
to such person by the Company, in connection with the offering and sale of the
Shares covered by the prospectus (including such preliminary and summary
prospectus) or any supplement or amendment thereto;

                    (h)          timely (i) register or qualify (to the extent
legally required) the Shares to be included in such registration statement under
such other securities laws or blue sky laws of such jurisdictions to be
designated by the Holders of a majority of such Shares participating in such
registration and each placement or sales agent, if any, therefor and
underwriter, if any, thereof, as any Holder and each underwriter, if any, of the
securities being sold shall reasonably request, (ii) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions for so
long as may be necessary to enable such Holder, agent or underwriter to complete
its distribution of the Registrable Shares pursuant to such Registration
Statement, and (iii) take any and all such actions as may be reasonably
necessary or advisable to enable such Holder, agent, if any, and underwriter to
consummate the disposition in such jurisdictions of such Shares; provided,
however, that the Company shall not be required for any such purpose to (A)
qualify generally to do business as a foreign corporation or a broker-dealer in
any jurisdiction wherein it would not otherwise be required to qualify but for
the requirements of this Section 4(h), (B) subject itself to taxation in any
such jurisdiction, or (C) consent to general service of process in any such
jurisdiction;

                    (i)          cooperate with the Holders of the Registrable
Shares to be included in a Registration Statement hereunder and the managing
underwriter(s) to facilitate the timely preparation and delivery of certificates
representing Registrable Shares to be sold, which certificates shall be printed,
lithographed or engraved, or produced by any combination of such methods, in
customary form to permit the transfer thereof through the Company’s transfer
agent; and enable such Registrable Shares to be in such denominations and
registered in such names as the managing underwriter(s) may request at least two
(2) business days prior to any sale of the Registrable Shares;

                    (j)          provide a CUSIP number for all Shares, not
later than the effective date of the Registration Statement;

                    (k)          in the event that Registrable Securities
included in any Registration Statement are to be sold to or through any
underwriter or placement or sales agent, (i) make such representations and
warranties to the Holders of such Registrable Shares and the placement or sales
agent, if any, therefor and the underwriters, if any, thereof in form, substance
and scope as are customarily made in connection with any offering of equity
securities pursuant to any appropriate agreement and/or in a registration
statement filed on the form applicable to such Registration Statement; (ii) if
so requested by any such underwriter or placement or sales agent, obtain an
opinion of counsel to the Company in customary form and covering such matters,
of the type customarily covered by such an opinion, as the managing
underwriters, if any, and/or the placement or sales agent may reasonably
request, addressed to such Holders and the placement or sales agent, if any,
therefor and the underwriters, if any, thereof and dated the

9




effective date of such Registration Statement (and if such Registration
Statement contemplates an underwritten offering of a part or of all of the
Shares included in such Registration Statement, dated the date of the closing
under the underwriting agreement relating thereto) (it being agreed that the
matters to be covered by such opinion shall include, without limitation, the due
organization of the Company and its subsidiaries, if any; the qualification of
the Company and its subsidiaries, if any, to transact business as foreign
entities; the due authorization, execution and delivery of this Agreement and of
any underwriting agreement; the absence, to such counsel’s knowledge, of pending
or threatened material legal or governmental proceedings involving the Company
or any subsidiary; the absence of a known breach by the Company or its
subsidiaries of, or a default under, agreements binding the Company or any
subsidiary; the absence of governmental approvals required to be obtained in
connection with the Registration Statement, the offering and sale of the Shares,
this Agreement or any underwriting agreement; the compliance as to form of such
Registration Statement and any documents incorporated by reference therein with
the requirements of the Act; and the effectiveness of such Registration
Statement under the Act); (iii) if so requested by any such underwriter or
placement or sales agent, obtain a “cold comfort” letter or letters from the
independent certified public accountants of the Company addressed to the Holders
and the placement or sales agent, if any, therefor and the underwriters, if any,
thereof, dated (A) the effective date of such Registration Statement, and (B)
the effective date of the most recent (or, if so stated in the request therefor,
the next) prospectus supplement to the prospectus included in such Registration
Statement or post-effective amendment to such Registration Statement which
includes unaudited or audited financial statements as of a date or for a period
subsequent to that of the latest such statements included in such prospectus
(and, if such Registration Statement contemplates an underwritten offering
pursuant to any prospectus supplement to the prospectus included in such
Registration Statement or post-effective amendment to such Registration
Statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such prospectus, dated the date of the closing under the underwriting agreement
relating thereto), such letter or letters to be in customary form and covering
such matters of the type customarily covered by letters of such type; (iv)
deliver such documents and certificates, including officers’ certificates, as
may be customary and reasonably requested by Holders of at least a majority of
the Registrable Shares being sold and the placement or sales agent, if any,
therefor and the managing underwriters, if any, thereof to evidence the accuracy
of the representations and warranties made pursuant to clause (i) above and the
compliance with or satisfaction of any agreements or conditions contained in the
underwriting agreement or other agreement entered into by the Company; and (v)
undertake such obligations relating to expense reimbursement, indemnification
and contribution as are provided in Sections 2, 3 and 5 hereof;

                    (l)          notify in writing each Holder of Registrable
Shares of any proposal by the Company to amend or waive any provision of this
Agreement and of any amendment or waiver effected pursuant thereto, each of
which notices shall contain the text of the amendment or waiver proposed or
effected, as the case may be;

                    (m)          engage to act on behalf of the Company, with
respect to the Registrable Shares to be so registered, a registrar and transfer
agent having such duties and responsibilities (including, without limitation,
registration of transfers and maintenance of stock registers) as are customarily
discharged by such an agent, and to enter into such agreements and to offer such
indemnities as are customary in respect thereof; and

10




                    (n)          otherwise comply with all applicable rules and
regulations of the SEC, and make available to the Holders, as soon as
practicable, but in any event not later than 18 months after the effective date
of such Registration Statement, an earnings statement covering a period of at
least twelve months which shall satisfy the provisions of Section 6(a) of the
Act (including, at the option of the Company, pursuant to Rule 158 thereunder).

          5.       Indemnification by the Company.

                    (a)          The Company shall indemnify each Holder and its
Affiliates from and against any claim, loss, cost, charge or liability of any
kind, including amounts paid in settlement and reasonable attorneys’ fees, which
may be incurred by the Holder or Affiliate as a result of any breach of any
representation or warranty or covenant of the Company contained in this
Agreement or in any certificate delivered on the closing date of any public
offering of Shares.

                    (b)          The Company shall indemnify and hold harmless
each Holder and its Affiliates, any underwriter (as defined in the Act) for any
Holder, each officer and director of a Holder, legal counsel and accountants for
a Holder, and each person, if any, who controls a Holder or such underwriter
within the meaning of the Act, against any losses, expenses, claims, damages or
liabilities, joint or several, to which such Holder or any such Affiliate,
underwriter, officer, director or controlling person becomes subject, under the
Act or any rule or regulation thereunder or otherwise, insofar as such losses,
expenses, claims, damages or liabilities (or actions in respect thereof) (i) are
caused by any untrue statement or alleged untrue statement of any material fact
contained in any preliminary prospectus (if used prior to the effective date of
the Registration Statement), or contained, on the effective date thereof, in any
Registration Statement in which Registrable Shares were included, the prospectus
contained therein, any amendment or supplement thereto, or any other document
related to such Registration Statement, or (ii) arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) arise out of any violation by the Company of the Act or any rule or
regulation thereunder applicable to the Company and relating to actions or
omissions otherwise required of the Company in connection with such
registration.  The Company shall reimburse each Holder and any such Affiliate,
underwriter, officer, director or controlling person for any legal or other
expenses reasonably incurred by such Holder, or any such officer, director,
underwriter or controlling person in connection with investigating,  defending
or settling any such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable to any such persons in any such
case to the extent that any such loss, claim, damage, liability or action arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information furnished to the Company in writing by such Person expressly for
inclusion in any of the foregoing documents.  This indemnity shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld or delayed.

          6.       Further Obligations of Holders.  The obligations of the
Company with respect to any particular Holder are subject to such Holder’s
agreement to the following (which such Holder shall specifically confirm in
writing to the Company upon the Company’s request in connection with any
Registration Statement):

11




                    (a)          Such Holder shall furnish in writing to the
Company all information concerning such Holder and its and its Affiliates’
holdings of securities of the Company and its Affiliates, and the intended
method of disposition of the Registrable Securities included in such
Registration Statement, as shall be reasonably required in connection with the
preparation and filing of any Registration Statement covering any of such
Holder’s Registrable Shares.

                    (b)          Such Holder shall indemnify and hold harmless
the Company, each of its directors, each of its officers who has signed a
Registration Statement, each person (if any) who controls the Company within the
meaning of the Act, and any underwriter (as defined in the Act) for the Company,
against any losses, claims, damages or liabilities to which the Company or any
such director, officer, controlling person or underwriter may become subject
under the Act or any rule or regulation thereunder or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) (i) are
caused by any untrue statement or alleged untrue statement of any material fact
contained in any preliminary prospectus (if used prior to the effective date of
the Registration Statement), or contained, on the effective date thereof, in any
Registration Statement in which such Holder’s Registrable Shares were included,
the prospectus contained therein, any amendment or supplement thereto, or any
other document related to such Registration Statement, or (ii) arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with information furnished to the Company by
such Holder in writing expressly for inclusion in any of the foregoing
documents.  In no event shall any Holder be required to pay indemnification
hereunder (or contribution under Section 7(d) below) in an aggregate amount in
excess of the net proceeds received by such Holder in the subject offering. 
This indemnity shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the subject Holder, which consent shall not be unreasonably withheld
or delayed.

          7.       Additional Provisions.

                    (a)          Each Holder and each other Person indemnified
pursuant to Section 5 above shall, in the event that it receives notice of the
commencement of any action against it which is based upon an alleged act or
omission which, if proven, would result in the Company’s having to indemnify it
pursuant to Section 5 above, promptly notify the Company, in writing, of the
commencement of such action and permit the Company, if the Company so notifies
such Holder within twenty (20) days after receipt by the Company of notice of
the commencement of the action, to participate in and to assume the defense of
such action with counsel reasonably satisfactory to such Holder; provided,
however, that such Holder or other indemnified person shall be entitled to
retain its own counsel at its own expense (except that the indemnifying party
shall bear the expense of such separate counsel if representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interest).  The failure to notify the Company promptly of the
commencement of any such action shall not relieve the Company of any liability
to indemnify such Holder or such other indemnified person, as the case may be,
under Section 5 above, except to the extent that the Company shall be actually
prejudiced or shall suffer any loss by reason of such failure to give notice,
and shall not relieve the Company of any other liabilities which it may have
under this or any other agreement.

12




                    (b)          The Company and each other Person indemnified
pursuant to Section 6 above shall, in the event that it receives notice of the
commencement of any action against it which is based upon an alleged act or
omission which, if proven, would result in any Holder having to indemnify it
pursuant to Section 6 above, promptly notify such Holder, in writing, of the
commencement of such action and permit such Holder, if such Holder so notifies
the Company within twenty (20) days after receipt by such Holder of notice of
the commencement of the action, to participate in and to assume the defense of
such action with counsel reasonably satisfactory to the Company; provided,
however, that the Company or other indemnified person shall be entitled to
retain its own counsel at the Company’s expense.  The failure to notify any
Holder promptly of the commencement of any such action shall not relieve such
Holder of liability to indemnify the Company or such other indemnified person,
as the case may be, under Section 6 above, except to the extent that the subject
Holder shall be actually prejudiced or shall suffer any loss by reason of such
failure to give notice, and shall not relieve such Holder of any other
liabilities which it may have under this or any other agreement.

                    (c)          No indemnifying party, in the defense of any
such claim or litigation, shall, except with the consent of each indemnified
person who is party to such claim or litigation, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified person
of a release from all liability in respect to such claim or litigation.  Each
such indemnified person shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

                    (d)          If the indemnification provided for in Section
5 and 6 is unavailable or insufficient to hold harmless an indemnified party,
then, subject to the limits set forth in Section 6(b) above, each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of the expenses, claims, losses, damages or liabilities (or actions
or proceedings in respect thereof) referred to in Section 5 and 6, in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and the sellers of Shares on the other hand in connection with
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) or expenses, as well
as any other relevant equitable considerations.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement  of a material fact or the omission or alleged omission to
state a material fact relates to information supplied by the Company or the
sellers of Shares and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission.  The Company and the Holders agree that it would not be just and
equitable if contributions pursuant to this Section 7(d) were to be determined
by pro rata allocation (even if  all sellers of Shares were treated as one
entity for such purpose) or by another method of allocation which does not take
account of the equitable considerations referred to in the first sentence of
this Section.  The amount paid by an indemnified person as a result of the
expenses, claims, losses, damages or liabilities (or actions or proceedings in
respect thereof) referred to in the first sentence of this Section 7(d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified person in connection with investigating or defending any claim,
action or proceeding which is the subject of this Section 7(d).  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.  The obligations of sellers of Shares to
contribute pursuant to this Section 7(d) shall be several in proportion to the
respective amounts of Shares sold by them pursuant to a Registration Statement.

13




          8.       Rule 144 Information.  For so long as the Company shall
remain a reporting company under the Exchange Act, the Company will at all times
keep publicly available adequate current public information with respect to the
Company of the type and in the manner specified in Rule 144(c) promulgated under
the Act.

          9.       Limitations on Subsequent Registration Rights.  From and
after the date of this Agreement, the Company shall not, without the prior
written consent of the Holders of a majority of the Registrable Shares then
outstanding and/or issuable, enter into any agreement with any holder or
prospective holder of any securities of the Company which would require the
Company to include such securities in any Registration filed under Section 2
hereof.

          10.     Notices.  All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be given by personal delivery, by telecopier (with confirmation of
receipt), by recognized overnight courier service (with all charges prepaid or
billed to the account of the sender), or by certified or registered mail, return
receipt requested, and with postage prepaid, addressed (a) if to the Company, at
its office at 2101 Arena Blvd., Suite 100, Sacramento, California 95834,
Attention: Chief Financial Officer, Telecopier: (916) 928-6408, or such other
address or telecopier number as shall have been specified by the Company to the
Holders by written notice, or (b) if to any Holder, at his, her or its address
or telecopier number as same appears on the records of the Company.  All notices
shall be deemed to have been given either at the time of the delivery or
telecopy (with confirmation of receipt) thereof, or, if sent by overnight
courier, on the next business day following delivery thereof to the overnight
courier service, or, if mailed, at the completion of the third business day
following the time of such mailing.

          11.      Waiver and Amendment.  No waiver, amendment or modification
of this Agreement or of any provision hereof shall be valid unless evidenced by
a writing duly executed by the Company and Holders holding, in the aggregate, a
majority of the Registrable Shares then outstanding and/or issuable.  No waiver
of any default hereunder shall be deemed a waiver of any other, prior or
subsequent default hereunder.

          12.      Governing Law.  This Agreement shall (irrespective of the
place where it is executed and delivered) be governed, construed and controlled
by and under the substantive laws of the State of New York, without regard to
conflicts of law principles.

          13.      Binding Effect.  This Agreement shall binding upon and shall
inure to benefit of the Company and the Holders and their respective successors
in interest from time to time.

          14.      Captions.  The captions and Section headings used in this
Agreement are for convenience only, and shall not affect the construction or
interpretation of this Agreement or any of the provisions hereof.

14




          15.       Gender.  All pronouns used in this Agreement in the
masculine, feminine or neuter gender shall, as the context may allow, also refer
to each other gender. 

          16.       Entire Agreement.  This Agreement constitutes the sole and
entire agreement and understanding between the parties hereto as to the subject
matter hereof, and supersedes all prior discussions, agreements and
understandings of every kind and nature between them as to such subject matter.

          17.       Reliance and Benefit.  This Agreement is intended to
benefit, and may be relied upon by, all Holders from time to time, as if such
Holders were expressly named herein, party hereto and signatory hereon.

[The remainder of this page is intentionally blank]

15




          IN WITNESS WHEREOF, the Company has executed this Agreement as of the
date first set forth above.

 

UNIFY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Todd E. Wille

 

 

--------------------------------------------------------------------------------

 

Name:

Todd E. Wille

 

Title:

President and CEO

16